NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             JUL 21 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARIA ISABEL VITELA-DE                           No. 10-73905
VILLANUEVA, AKA Maria Vitela De
Damian,                                          Agency No. A075-611-367

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 9, 2015**
                                Pasadena, California

Before:        REINHARDT, TASHIMA, and CLIFTON, Circuit Judges.

      Maria Vitela-de Villanueva (“Vitela”) petitions this court for review of the

Board of Immigration Appeals’ (“BIA”) order affirming her removability under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), and her ineligibility for

cancellation of removal under INA § 240A(b)(1), 8 U.S.C. § 1229b(b)(1).

      Vitela pled guilty to possession of a controlled substance under Cal. Health

& Safety Code § 11377(a). She subsequently failed to comply with the terms of

her grant of deferred entry of judgment under Cal. Penal Code § 1000 et seq., and

the trial court “render[ed] a finding of guilt” against her in accordance with the

earlier plea. Because of her failure to abide by the terms of the deferred judgment

program, Vitela would have been ineligible for relief under the Federal First

Offender Act had she been prosecuted in federal court. See 18 U.S.C. § 3607(a).

Accordingly, the subsequent expungement of her conviction did not eliminate its

immigration consequences. See Estrada v. Holder, 560 F.3d 1039, 1042 (9th Cir.

2009). The BIA thus did not err in concluding that Vitela was ineligible for

cancellation of removal under § 1229b(b)(1) for having been convicted of a crime

“relating to a controlled substance.” 8 U.S.C. § 1182(a)(2)(A)(i)(II).

      The petition for review is DENIED.




                                          2